Matter of Grace M. (Denise C.) (2021 NY Slip Op 00566)





Matter of Grace M. (Denise C.)


2021 NY Slip Op 00566


Decided on February 3, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
COLLEEN D. DUFFY
ANGELA G. IANNACCI
PAUL WOOTEN, JJ.


2020-06589
 (Docket No. N-10350-15)

[*1]In the Matter of Grace M. (Anonymous). Suffolk County Department of Social Services, appellant; Denise C. (Anonymous), respondent.


Dennis M. Cohen, County Attorney, Central Islip, NY (Randall J. Ratje of counsel), for appellant.
Jennifer S. Lippmann, West Islip, NY, attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 10, the petitioner appeals from an order of the Family Court, Suffolk County (Bernard Cheng, J.), dated May 27, 2020. The order, insofar as appealed from, after a hearing, continued the subject child's placement until the completion of the next permanency hearing or pending further order of the court.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
In the context of a permanency hearing, a child over the age of 18 must consent to the continuation of placement (see Family Ct Act § 1089[d][2][ii]). Here, the subject 20-year-old child was represented at the permanency hearing by counsel (see generally 22 NYCRR 205.17[e]), who consented to the continuation of placement on the child's behalf. Contrary to the petitioner's contention, under these circumstances, the Family Court properly continued placement of the subject child (see generally Matter of Dawn M. [Michael M.], 151 AD3d 1489, 1492).
Therefore, we affirm the order insofar as appealed from.
RIVERA, J.P., DUFFY, IANNACCI and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court